UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------- X
                                             )
RALF HARTMANN,                               )
                                             ) C.A. No. 20-cv-05778-JPC
                            Plaintiff,       )
                                             )
                                             ) SECOND AMENDED COMPLAINT
                  v.                         ) AND JURY DEMAND
                                             )
GOOGLE LLC and YouTube, LLC                  )
                                             )
                            Defendants.      )
-------------------------------------------- X


       Plaintiff, Ralf Hartmann, by and through his attorneys, Lebowitz

  Law Office LLC, as and for his second amended complaint against

  defendants Google LLC (“Google”) and YouTube, LLC (“YouTube”), allege

  as follows:

                            NATURE OF THE ACTION
       1.    This is a civil action for damages against Defendants for

  violations of the United States Copyright Act of 1976, 17 U.S.C. §§

  101, et seq. This action arises out of Defendant’s infringement of

  copyrights in numerous Motion Pictures (as defined below) to which

  Plaintiff owns or controls copyright and/or exclusive distribution

  rights.

       2.    Plaintiff brings this action against Defendants for direct,

  and contributory infringement of Plaintiff’s copyrights in the Motion

  Pictures, in violation of the Copyright Act of 1976, as amended, 17

  U.S.C. §§ 101 et seq. (the “Copyright Act”), the Berne Convention for

  the Protection of Literary and Artistic Works (the “Berne

  Convention”), as adopted by the Copyright Act, and in violation of the

  copyright laws of the foreign countries identified below (the “Foreign

                                     1
Countries”), where Defendant also violated Plaintiff’s copyrights by

committing infringing acts, including, without limitation, copying,

distributing, renting, lending, selling, issuing, performing or

broadcasting the Motion Pictures within these Foreign Countries

(the “Foreign Copyright Laws”).    Plaintiff seeks damages for

Defendant’s infringements (and an injunction to prevent further

unlawful use).


                                  PARTIES

     3.     Plaintiff Ralf Hartmann (“Plaintiff” or “RH”) is a citizen

and resident of Germany.

     4.     Defendant YouTube, LLC is a Delaware limited liability

company with its principal place of business in San Bruno, California.

     5.     YouTube, LLC is a wholly owned and controlled subsidiary of

Defendant Google LLC (“Google”), a Delaware limited liability company

with its principal place of business in Mountain View, California, and

a place of business in the State of New York and this District.

     6.     Defendants operate a website called “YouTube,” located at

www.youtube.com, one of the most prominent and popular websites on the

Internet.

     7.     Google exercises substantial and continuing control over

the continuing acts of YouTube that form the subject matter of the

claims against YouTube.

     8.     Google also operates Google Play or the Google Play Store,

which, upon information and belief, is a digital distribution service

managed and developed by Google (“Google Play”), and serves as a

digital media store, offering music, books, movies, and television

                                     2
programs. Google’s digital distribution service for movies is called

Google Play Movies & TV.



                           JURISDICTION AND VENUE

     9.    The Court has exclusive subject matter jurisdiction under

28 U.S.C. §§ 1331, 1332 and 1338 with respect to RH’s federal

statutory claims.

     10.   By virtue of 28 U.S.C. §1367, this court has supplemental

jurisdiction over the copyright claims arising under foreign laws.

     11.   Upon information and belief, a substantial part of the

facts of infringement complained of herein occurs or has occurred in

this district, and Defendants are subject to personal jurisdiction in

this district because they maintain a headquarters in this district

located at 111 Eighth Avenue, New York, NY.

     12.   Personal jurisdiction over Defendants is proper in this

Court, among other reasons, on the grounds that Defendants, through

their interactive web-based subscription service, caused the

unlicensed streaming, rental, sale, broadcast and distribution of

the Plaintiff’s Motion Pictures throughout the State of New York,

including within this judicial district.

     13.   This Court has personal jurisdiction over Defendants

pursuant to CPLR § 302 (New York’s long-arm statute) due to their

continuous and systematic business activities within New York as

described below. Defendants have conducted and do conduct business

within New York. Defendants, directly or through intermediaries

(including distributors, retailers, and others), ship, distribute,


                                     3
offer for sale, sell, and advertise products in the United States,

and specifically to New York. Defendants purposefully and

voluntarily streamed, rented, sold, broadcast and distributed

Plaintiffs’ Motion Pictures in New York.

     14.    Venue is proper in this district pursuant to 28 U.S.C. §§

1391(b) and (c) and/or 1400(a).

                           GENERAL ALLEGATIONS

The Motion Pictures

     15.    RH is the owner of the copyrights in the following motion

pictures:

            (a)   After the Rain, Copyright Reg. No. PA0001041433, dated
                  March 12, 2001 (“After the Rain”) (“Exhibit A”);

            (b)   Commander Hamilton, Copyright Reg. No. V3418D562, dated
                  July 2, 1998 (“Commander Hamilton”) (“Exhibit B”);

            (c)   The Last Tattoo, Copyright Reg. No. PA0000824942,
                  dated April 29, 1996 (“The Last Tattoo”) (“Exhibit
                  C”); and

            (d)   Pete’s Meteor, Copyright Reg. No. PA 0001041434, dated
                  March 12, 2001 (“Pete’s Meteor”) (“Exhibit D”).


     16.    RH is the owner of the international copyrights in, and

international distribution rights for, the following motion pictures:

            (a)   Austin Powers: International Man of Mystery,
                  Copyright Reg. No. V3405D622, dated October 20, 1997
                  and Copyright Reg. No. V3408D529, dated December 29,
                  1997 (“Austin Powers”) (“Exhibit E”); and

            (b)   Drop Dead Gorgeous, Copyright Reg. No. V3450D488, dated
                  March 20, 2000 (“Drop Dead Gorgeous”) (“Exhibit F”).




                                    4
Chain of Title

Copyright Registrations


     17.     As set forth in the records of the Copyright Office, Erste

Beteiligung KC Medien AG (“Erste KC Medien”) was assigned a copyright

in: (i) After the Rain (Exhibit A), (ii) Commander Hamilton (pursuant

to a written Memorandum of Exclusive Rights, filed with the Copyright

Office; Exhibit B), (iii) Austin Powers (pursuant to a written

assignment of copyright, filed with the Copyright Office; Exhibit E),

and (iv) Drop Dead Gorgeous (pursuant to a written Memorandum of Sale,

filed with the Copyright Office; Exhibit F”).

     18.     As set forth in the records of the Copyright Office, Zweite

Beteiligung KC Medien AG (“Zweite KC Medien”) was assigned a copyright

in: (i) After the Rain (Exhibit A), (ii) Commander Hamilton (pursuant

to a written Memorandum of Exclusive Rights, filed with the Copyright

Office; Exhibit B), (iii) Pete’s Meteor (Exhibit D), and (iv) Drop

Dead Gorgeous (pursuant to a written Memorandum of Sale, filed with

the Copyright Office; Exhibit F”).

     19.     As set forth in the records of the Copyright Office,

Capella International, Inc. (“Capella International”) was assigned a

copyright in: (i) After the Rain (Exhibit A), (ii) Commander Hamilton

(pursuant to a written Memorandum of Exclusive Rights, filed with the

Copyright Office; Exhibit B), (iii) The Last Tattoo (Exhibit C), (iv)

Pete’s Meteor (Exhibit D), and (v) Austin Powers (pursuant to a

written assignment of copyright, filed with the Copyright Office;

Exhibit E)



                                     5
Written Assignments of Copyright to Capella Films

     20.    Pursuant to a written assignment agreement dated May 27,

2007 and entered into between Erste KC Medien and Capella Films, Inc.

(“Capella Films”), Erste KC Medien assigned to Capella Films all of

Erste KC Medien’s right, title and interest in the following motion

pictures: (i) After the Rain (Exhibit A), (ii) Commander Hamilton

(Exhibit B), (iii) Austin Powers (Exhibit E), and (iv) Drop Dead

Gorgeous (Exhibit F).

     21.    Pursuant to a written assignment agreement dated May 27,

2007 and entered into between Zweite KC Medien and Capella Films,

Zweite KC Medien assigned to Capella Films all of Zweite KC Medien’s

right, title and interest in the following motion pictures: (i) After

the Rain (Exhibit A), (ii) Commander Hamilton (Exhibit B), (iii)

Pete’s Meteor (Exhibit D), and (iv) Drop Dead Gorgeous (Exhibit F).

Written Assignments of Copyrights to Ralf Hartmann

     22.    Pursuant to a written assignment agreement dated January 1,

2008 and entered into between Capella Films and RH, Capella Films

assigned to RH all of Capella Films’ right, title and interest in the

following motion pictures: (i) After the Rain, (ii) Commander

Hamilton, (iii) Pete’s Meteor, (iv) Austin Powers, and (v) Drop Dead

Gorgeous.

     23.    Pursuant to a written assignment agreement dated January 1,

2008 and entered into between Capella International and RH, Capella

International assigned to RH all of Capella International’s right,

title and interest in the following motion pictures: (i) After the



                                    6
Rain, (ii) Commander Hamilton, (iii) Pete’s Meteor, (iv) Last Tattoo

(v) Austin Powers, and (vi) Drop Dead Gorgeous.

Ralf Hartmann’s Copyright Ownership in the Motion Pictures

     24.   Pursuant to the above-mentioned series of written

assignment agreements, Ralf Hartmann is the owner of copyrights in the

following motion pictures which are registered with the United States

Copyright Office: After the Rain, Commander Hamilton, The Last Tattoo

and Pete’s Meteor.

     25.   Pursuant to the above-mentioned series of written

assignment, Ralf Hartmann is the owner of copyrights in the following

motion pictures which are registered with the United States Copyright

Office: Austin Powers and Drop Dead Gorgeous.     These copyrights

concern international copyright and distribution rights for Austin

Powers and Drop Dead Gorgeous.

     26.   Among the bundle of rights afforded to RH under United

States copyright law – which rights were acquired from Capella Films

and Capella GmbH – are the exclusive rights to “Reproduce the

copyrighted work,” “distribute copies…of the copyrighted work to the

public,” “perform the copyrighted work publicly,” and “display the

copyright work publicly.”   17 U.S.C. § 106.    This includes the

exclusive right “to transmit or otherwise communicate a performance or

display” of the Motion Pictures “to the public by means of any device

or process whether the members of the public capable of receiving the

performance or display receive it in the same place or in separate

places and at the same time or at different times.”     Id. § 101.




                                   7
Google Play and YouTube

     27.   Google owns and operates an internet based, media

distribution store and service called Google Play (“Google Play

Store”) through which they offer, among other digital content, films

and television shows for rent or purchase via a transactional video on

demand distribution method (“TVOD”).

     28.   The Google Play Store is accessible via the internet, and

only requires a browser and a Google Play Store user account, in order

to rent or purchase films or other digital content through the Google

Play Store.

     29.   The Google Play Store is accessible to end users within the

United States at https://play.google.com/store?gl=US.

     30.      Upon information and belief, the Google Play Store is

accessible to end users within foreign countries, including, but not

limited to Australia, United Kingdom, Germany, Ireland, Norway,

Sweden, Finland, and Denmark (the “Foreign Countries

     31.   Upon information and belief, the Google Play Store is

accessible to end users in Foreign Countries via international

websites including, but not limited to Australia

(https://play.google.com/?gl=au), United Kingdom

(https://play.google.com/?gl=gb), Germany

(https://play.google.com/?gl=de), Ireland

(https://play.google.com/?gl=ie), (the “Foreign Google Play Stores”)..

     32.   In addition to the Google Play Store, Google also allows

end users to rent or purchase films and television shows via its

wholly owned subsidiary, YouTube.


                                     8
     33.   YouTube Movies & Shows (“YouTube Movies Store”) is

accessible to end users within the United States at

https://www.youtube.com/movies.

     34.   Upon information and belief, YouTube Movies is accessible

to end users in Foreign Countries via international websites

including, but not limited to Australia, United Kingdom, Germany, and

Ireland (the “Foreign YouTube Movies Stores”)..

     35.   Upon information and belief, Google owns or leases data or

digital storage facilities inside and outside the United States.

     36.   Upon information and belief, each digital storage facility

consists of hundreds or thousands of hard drives which are housed

together in what is called a data center (“Data Center”).

     37.   Upon information and belief, Google hosts the Google Play

Store and digital content it distributes via the Google Play Store, on

Data Centers located inside and outside the United States.

     38.   Upon information and belief, Google hosts the YouTube

Movies Store and digital content it distributes via the YouTube Movies

Store, on Data Centers located inside and outside the United States.

     39.   Upon information and belief, Google accepts and receives

digital content on its Data Centers located in the United States, for

the purpose of distribution via the Google Play Store.

     40.   Upon information and belief, Google accepts and receives

digital content on its Data Centers located in the United States, for

the purpose of distribution via the YouTube Movies Store.

     41.   Upon information and belief, any digital content to be

distributed via the Google Play Store, regardless of the territory of


                                   9
distribution, is initially received by and copied to Google’s Data

Centers located within the United States.

     42.   Upon information and belief, any digital content to be

distributed via the YouTube Movies Store, regardless of the territory

of distribution, is initially received by and copied to Google’s Data

Centers located within the United States.

     43.   Upon information and belief, each of Google’s Data Centers

within the United States is connected to each other, via a secure,

private network, which allows Google to back up, reproduce and

transfer identical copies of digital content across Google’s multiple

Data Centers within the United States.

     44.   Upon information and belief, Google’s Data Centers located

within the United States, are used as the source to distribute digital

content – via the Google Play Store - to Google Play Store end users

located in the United States.

     45.   Upon information and belief, Google’s Data Centers located

within the United States, are used as the source to distribute digital

content – via the YouTube Movies Store - to YouTube Movies Store end

users located in the United States.

     46.   Upon information and belief, Google’s Data Centers located

outside the United States, are used as the source to distribute

digital content – via the Google Play Store - to Google Store end

users located outside of the United States.

     47.   Upon information and belief, Google’s Data Centers located

outside the United States, are used as the source to distribute




                                  10
digital content – via YouTube or the YouTube Movies Store - to

YouTube’s end users located outside of the United States.

     48.   In July 2017 and after, Google, without Plaintiff’s

authorization, reproduced and made identical digital copies of

Plaintiff's copyright protected motion pictures After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers, and Drop Dead

Gorgeous across Google’s multiple Data Centers located in the United

States, in violation of Plaintiff’s right of reproduction as granted

by his copyright in After the Rain, Commander Hamilton, The Last

Tattoo, Austin Powers, and Drop Dead.

     49.   Google reproduced copies of Plaintiff’s motion picture -

After the Rain, Commander Hamilton, The Last Tattoo, Austin Powers,

and Drop Dead Gorgeous - across its Data Centers in the United States,

for the purpose of distributing After the Rain, Commander Hamilton,

The Last Tattoo, Austin Powers, and Drop Dead Gorgeous via the Google

Play Store.

     50.   Google reproduced copies of Plaintiff’s motion picture -

After the Rain, Commander Hamilton, The Last Tattoo, Austin Powers,

and Drop Dead Gorgeous - across its Data Centers in the United States,

for the purpose of distributing After the Rain, Commander Hamilton,

The Last Tattoo, Austin Powers, and Drop Dead Gorgeous via the YouTube

Movies Store.

     51.   Upon information and belief, Google distributed Plaintiff’s

motion pictures After the Rain, Commander Hamilton, and The Last

Tattoo within the United States, for profit by sale (electronic sell




                                  11
through or “EST”) or rental (stream; or download to rent or “DTR”) –

though the Google Play Store – and to Google Play Store end users.

     52.   Upon information and belief, Google continued to reproduce,

and distribute the motion pictures After the Rain, Commander Hamilton,

and The Last Tattoo within the United States, via the Google Play

Store, thru December 2017 or later.

     53.   During this period, the motion pictures After the Rain,

Commander Hamilton, and The Last Tattoo were rented or purchased in

the United States, by end users of the Google Play Store.

     54.   Upon information and belief, Google distributed Plaintiff’s

motion pictures After the Rain, Commander Hamilton, and The Last

Tattoo within the United States, for profit by sale (“EST”), rental

(stream; or “DTR”) or advertising supported stream – though the

YouTube Movies Store – and to YouTube Movies Store end users.

     55.   Upon information and belief, Google continued to reproduce,

and distribute the motion pictures After the Rain, Commander Hamilton,

and The Last Tattoo within the United States, via the YouTube Movies

Store, thru December 2017 or later.

     56.   During this period, the motion pictures After the Rain,

Commander Hamilton, and The Last Tattoo were rented or purchased in

the United States, by end users of the Google Play Store.

     57.   During this period, the motion pictures After the Rain,

Commander Hamilton, and The Last Tattoo were rented, purchased or

streamed in the United States, by end users of the YouTube Movie

Store.




                                  12
     58.   Upon information and belief, Google’s Data Centers located

within the United States are also connected to Google’s Data Centers

located outside the United States, via a secure, private network.

     59.   In July 2017 and after, Google, without Plaintiff’s

authorization, reproduced, transferred and copied Plaintiff's

copyright protected motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous, from

Google’s Data Centers located within the United States to Google’s

Data Centers located outside of the United States, including Europe.

     60.   In July 2017 and after, Google, either directly, or through

its foreign subsidiaries, and without Plaintiff’s authorization,

reproduced and distributed to the public for profit by sale or by

rental, Plaintiff's copyright protected motion pictures After the

Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous, via the Google Play Store, in the Foreign Countries,

including, but not limited to, Great Britain, Ireland, Germany and

Denmark.

     61.   In July 2017 and after, YouTube, either directly, or

through its foreign subsidiaries, and without Plaintiff’s

authorization, reproduced and distributed to the public for profit by

sale, rental or advertising supported stream, Plaintiff's copyright

protected motion pictures After the Rain, Commander Hamilton, The Last

Tattoo, Austin Powers and Drop Dead Gorgeous, via YouTube or the

YouTube Movie Store, in the Foreign Countries, including, but not

limited to, Great Britain, Ireland, Germany and Denmark.




                                  13
     62.   Upon information and belief, Google, either directly or

through its foreign subsidiaries, distributed Plaintiff’s motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous to end-users in Foreign Countries - via

the Google Play Store - from Google’s Data Centers in Europe.

     63.   Upon information and belief, YouTube, either directly or

through its foreign subsidiaries, distributed Plaintiff’s motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous to end-users in Foreign Countries - via

YouTube or the YouTube Movies Store - from Google’s Data Centers in

Europe.

     64.   Google continued to distribute the motion pictures After

the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop

Dead Gorgeous in the Foreign Countries, via the Google Play Store thru

December 2017, and upon information and belief, thereafter into 2018.

     65.   YouTube continued to distribute the motion pictures After

the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop

Dead Gorgeous in the Foreign Countries, via YouTube or the YouTube

Movie Store, thru December 2017, and upon information and belief,

thereafter into 2018.

     66.   Upon information and belief, collectively, the motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous were sold or rented hundreds of times by

Google Play Store end users in the Foreign Countries; all without RH’s

authorization.




                                  14
       67.   Upon information and belief, collectively, the motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous were sold, rented or streamed (with

advertising support), thousands of times by YouTube and YouTube Movie

Store end users in the Foreign Countries; all without RH’s

authorization.

       68.   Google continued to distribute the motion pictures After

the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop

Dead Gorgeous, via the Google Play Store, thru December 2017, and upon

information and belief, thereafter into 2018.

       69.   YouTube continued to distribute the motion pictures After

the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop

Dead Gorgeous, via YouTube or the YouTube Movie Store, thru December

2017, and upon information and belief, thereafter into 2018

       70.   Google’s duplication and reproduction of the motion

pictures - After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous After the Rain and Austin Powers – on

Google’s Data Centers within the United States, was without

Plaintiff’s license or authorization and was itself, an act of

infringement in the United States and a violation of the Copyright

Act.

       71.   Google’s unauthorized reproduction of the motion pictures -

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous – on Google’s Data Centers within the

United States, was an act of infringement in violation of U.S.

Copyright law, which then caused and permitted Google and YouTube’s


                                    15
further unauthorized reproduction and distribution of Plaintiff’s

motion pictures After the Rain, Commander Hamilton, The Last Tattoo,

Austin Powers and Drop Dead Gorgeous to occur outside of the United

States.

     72.   Google’s unauthorized reproduction of Plaintiff’s motion

pictures - After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous – within the United States, in violation

of U.S. Copyright law, caused and permitted Google and YouTube’s

further unauthorized reproduction and distribution of the motion

pictures to occur thousands of times outside the United States.

     73.   Upon information and belief, Google employs a digital

rights management team to specifically oversee the digital content

distributed via the Google Play Store and YouTube Movie Store, and

uses a digital rights management software to monitor its rights to

prevent unauthorized usage.

     74.   Upon information and belief, digital rights, including the

term of license and authorized distribution territory are incorporated

into the metadata of digital files, including Plaintiff’s motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous.

     75.   Google had access to the metadata within Plaintiff’s motion

pictures - After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous - such that Google knew or should have

known that it was not authorized and did not have a license to copy or

distribute the motion pictures After the Rain, Commander Hamilton, The




                                  16
Last Tattoo, Austin Powers and Drop Dead Gorgeous in or after July 1,

2017.

        76.   Moreover, Google and YouTube’s infringing acts, including,

without limitation, copying, distributing, renting, lending, selling,

streaming, issuing, performing or broadcasting the motion pictures -

After the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and

Drop Dead Gorgeous – within the Foreign Countries, was also a

violation of Foreign Copyright Law found in each of the Foreign

Countries, as described in Count V, below.

        77.   Because information regarding Google and YouTube’s full use

of Plaintiff’s motion pictures remains incomplete or in Google and

YouTube’s sole possession, the full and complete scope of Defendants’

infringing activities and infringing uses of Plaintiff’s motion

pictures has not yet been fully ascertained.

        78.   Upon information and belief, a reasonable opportunity for

further investigation and discovery will yield evidence that

Defendants’ unauthorized, unlicensed, and/or infringing use and

exploitation of Plaintiff’s motion pictures - After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous - was not limited to the uses described.

        79.   Defendants’ pattern of unlicensed, unauthorized, and

uncompensated use of Plaintiff’s motion pictures injured Plaintiff,

including by depriving Plaintiff of his rightful compensation for the

use of his motion pictures and infringing on Plaintiff’s exclusive

rights to control the reproduction, use, distribution, and sale of his

motion pictures.


                                     17
                            CLAIMS FOR RELIEF

                                 COUNT I

           Direct Infringement of Copyright in the United States


     80.    RH incorporates by reference each and all of his prior

allegations as if set forth herein.

     81.    Google has engaged in the unauthorized reproduction of

Plaintiff’s copyrighted motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous. As a

result, Defendant is liable for copyright infringement of Plaintiff’s

exclusive right of reproduction under 17 U.S.C. § 106.

     82.    Google and YouTube have also engaged in the unauthorized

distribution of Plaintiff’s copyright protected motion pictures After

the Rain, Commander Hamilton and The Last Tattoo. As a result,

Defendants are liable for copyright infringement of Plaintiff’s

exclusive right of distribution under 17 U.S.C. § 106.

     83.    The infringement of Plaintiff’s rights of reproduction in

each of his copyrighted motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous

constitutes a separate and distinct act of infringement.

     84.    The infringement of Plaintiff’s rights of distribution in

each of his copyrighted motion pictures After the Rain, Commander

Hamilton and The Last Tattoo constitutes a separate and distinct act

of infringement.

     85.    The foregoing acts of infringement by Defendants have been

willful, intentional, and in disregard and with indifference to the

rights of Plaintiff.

                                    18
     86.   As a direct and proximate result of Defendants’

infringement of RH’s copyrights and exclusive rights under

copyright in the Motion Pictures, RH is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount

of $150,000 with respect to each work infringed, or such other

amounts as may be proper under 17 U.S.C. § 504(c). Alternatively,

at RH’s election, pursuant to 17 U.S.C. § 504(b), RH shall be

entitled to its actual damages, including Defendant’s profits from

infringement, as will be proven at trial.

     87.   RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.

                               COUNT II

  Direct Infringement of Copyright in the United States Causing
    Further Copyright Infringement Outside the United States


     76.   RH incorporates by reference each and all of its prior

allegations as if set forth herein.

     77.   Google, while in the United States, created multiple,

duplicate, identical, digital copies of After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous which

Defendants saved across multiple Data Centers located in the United

States.

     78.   Google was not authorized to reproduce, in the United

States, copies of Plaintiff’s copyright protected motion pictures

After the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and

Drop Dead Gorgeous.




                                  19
     79.   Google did not have a license to reproduce, within the

United States, copies of Plaintiff’s copyright protected motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous.

     80.   As a result, Google has engaged in acts of copyright

infringement of Plaintiff’s right of reproduction of the copyright

protected motion pictures After the Rain, Commander Hamilton, The Last

Tattoo, Austin Powers and Drop Dead Gorgeous under 17 U.S.C. § 106.

     81.   Google’s wrongful acts of reproduction of the motion

pictures - After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous – on their Data Centers in the United

States, were predicate acts of domestic copyright infringement, in

violation of U.S. Copyright law, which then permitted further

unauthorized reproduction and distribution of the motion pictures

outside of the United States and further infringement by Google and

YouTube’s end-users in the Foreign Countries.

     82.   The foregoing acts of infringement by Google has been

willful, intentional, and in disregard and with indifference to the

rights of Plaintiff.

     83.   As a direct and proximate result of Google’s

infringement of RH’s copyrights and exclusive rights under

copyright in the United States, Google permitted further

infringement of Plaintiff’s motion pictures After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous to occur outside the United States, RH is entitled to

maximum statutory damages, pursuant to 17 U.S.C. § 504(c), in the


                                  20
amount of $150,000 with respect to each work infringed, or such

other amounts as may be proper under 17 U.S.C. § 504(c).

Alternatively, at RH’s election, pursuant to 17 U.S.C. § 504(b),

RH shall be entitled to its actual damages, including Defendant’s

profits from infringement, as will be proven at trial.

     84.   RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.



                                COUNT III

                 Contributory Infringement of Copyrights

     85.   RH incorporates by reference each and all of his prior

allegations as if set forth herein.

     86.   Google, without license or authorization, reproduced copies

of Plaintiff’s copyright protected motion pictures After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous, on and across Google’s Data Centers in the United States.

     87.   Google, without license or authorization, reproduced copies

of Plaintiff’s copyright protected motion pictures After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous, on and across Google’s Data Centers located outside the

United States.

     88.   YouTube distributed Plaintiff’s motion picture After the

Rain, Commander Hamilton and The Last Tattoo from Google’s Data

Centers in the United States to YouTube’s end users located in the

United States.




                                   21
     89.     YouTube, directly or through its European subsidiaries,

distributed Plaintiff’s motion picture After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous from

Google’s Data Centers located outside the United States to YouTube’s

end users located outside of the United States, including the Foreign

Countries.

     90.     Users of the YouTube in the United States rented, purchased

or streamed copies of Plaintiff’s copyright protected motion picture

After the Rain, Commander Hamilton and The Last Tattoo.

     91.     Users of YouTube outside of the United States rented,

purchased or streamed copies of Plaintiff’s copyright protected motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous.

     92.     YouTube and YouTube’s end users have engaged in the

unauthorized reproduction and distribution of Plaintiff’s copyright

protected motion pictures. As a result, YouTube and its users have

committed direct copyright infringement of Plaintiff’s exclusive

rights of reproduction and distribution under 17 U.S.C. § 106.

     93.     Defendant, by facilitating, managing or directing

unauthorized distributions of Plaintiff’s copyright protected motion

pictures After the Rain, Commander Hamilton, The Last Tattoo, Austin

Powers and Drop Dead Gorgeous materially contributed to the direct

violation of copyright laws by YouTube and YouTube’s end users who

rented, purchased or streamed After the Rain, Commander Hamilton, The

Last Tattoo, Austin Powers and Drop Dead Gorgeous via YouTube in the

time period from July 2017 forward.


                                    22
     94.   Google was not authorized to reproduce or distribute the

motion pictures After the Rain, Commander Hamilton, The Last Tattoo,

Austin Powers and Drop Dead Gorgeous in the time period from July 2017

forward.

     95.   Google did not have a license to reproduce or distribute

the motion pictures After the Rain, Commander Hamilton, The Last

Tattoo, Austin Powers and Drop Dead Gorgeous, in the time period from

July 2017 forward.

     96.   Upon information and belief, Google employs a digital

rights management team to specifically oversee the digital content

distributed via its Google Play Store, and uses a digital rights

management software to monitor its rights to prevent unauthorized

usage.

     97.   Upon information and belief, Google had access to license

and distribution information contained in metadata accompanying

digital copies of Plaintiff’s motion pictures After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous, and the benefit of industry experience, such that Apple

either knew or should have known that it was not authorized and did

not have a license to copy or distribute the motion pictures After the

Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous for the period beginning July 1, 2017.

     98.   The acts of contributory infringement by Google has been

committed willfully and with the knowledge that its conduct aided and

abetted YouTube and YouTube’s end-users to violate the exclusive




                                  23
rights of Plaintiff in the Motion Picture After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous.

     99.   Each unlawful reproduction, distribution, public

performance and/or public display of the motion pictures - After the

Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous – by end-users of the Google Play Store constitutes a

separate act of contributory infringement on the part of Google for

which Plaintiff is entitled to actual damages.

     101. As a direct and proximate result of Google’s

contributory infringement of RH’s copyrights and exclusive rights

under copyright, RH is entitled to maximum statutory damages,

pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with

respect to each work infringed, or such other amounts as may be

proper under 17 U.S.C. § 504(c). Alternatively, at RH’s election,

pursuant to 17 U.S.C. § 504(b), RH shall be entitled to his actual

damages, including Defendant's profits from infringement, as will

be proven at trial.

     102. RH is entitled to his costs, including reasonable

attorneys' fees, pursuant to 17 U.S.C. § 505.

                               COUNT IV

     Vicarious Infringement of Copyrights in the United States

     103. RH incorporates by reference each and all of its prior

allegations as if set forth herein.

     104. Google is vicariously liable for copyright infringement

committed by YouTube as Google had the right and the power to

control both directly and pursuant to distribution agreements the


                                  24
infringing activities of YouTube, and Google controlled, directed,

ratified or acquiesced in (and received a direct, financial

benefit; financial advantages; and/or other economic consideration

from) YouTube’s infringing activities.

     105. Google knew or had reason to know that Google, and any

of its subsidiaries, including YouTube, were not licensed or

authorized to reproduce or distribute Plaintiff’s motion pictures

After the Rain, Commander Hamilton, The Last Tattoo, Austin Powers and

Drop Dead Gorgeous.

     106. By their participation in the production, distribution,

use, and exploitation of Plaintiff’s motion pictures, Google

impermissibly, knowingly and willfully infringed, and authorized

YouTube to infringe, on Plaintiffs copyrights in After the Rain,

Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous.

     107. As a proximate result of Google’s vicarious copyright

infringement, Plaintiff has suffered harm, injury, loss; and

damage to his ownership rights in his copyrighted motion pictures.

     108. Plaintiff is entitled to recover all damages sustained

as a result of the vicarious copyright infringement of Google,

including (1) the profits of Google or (2) plaintiff’s damages, or

alternatively, at plaintiff’s election, (3) statutory damages.




                                  25
                               COUNT V

                Copyright Infringement in Violation of
      Foreign Copyright Law Within Each of the Foreign Countries


     107. RH incorporates by reference each and all of its prior

allegations as if set forth herein.

     108. Google, though its European subsidiaries, reproduced,

and distributed the motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous to

Google Play Store end users located in the Foreign Countries.

     109. YouTube, though its European subsidiaries, reproduced,

and distributed the motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous to

YouTube’s end users located in the Foreign Countries.

     110. Google and YouTube were not authorized to reproduce or

distribute the motion pictures After the Rain, Commander Hamilton,

The Last Tattoo, Austin Powers and Drop Dead Gorgeous in the Foreign

Countries.

     111. Google and YouTube did not have a license to reproduce

or distribute the motion pictures After the Rain, Commander

Hamilton, The Last Tattoo, Austin Powers and Drop Dead Gorgeous in the

Foreign Countries.

     112. Google and YouTube’s actions of reproducing and

distributing Plaintiff’s copyright protected motion pictures After the

Rain, Commander Hamilton, The Last Tattoo, Austin Powers and Drop Dead

Gorgeous to Google Play Store and YouTube’s customers in the Foreign

Countries, without RH’s authorization or consent, constitutes


                                  26
copyright infringement under the Foreign Copyright Laws, entitling RH

to money damages under the Foreign Copyright Laws, including, where

applicable, statutory damages for each infringing act.

     WHEREFORE, Plaintiff Ralf Hartmann prays that this Court enter

judgment against Defendant Google, LLC and YouTube LLC, as follows:

          (a)   That Defendants be held to have infringed upon
                Plaintiff’s copyrights in violation of the Copyright
                Act of 1976, 17 U.S.C. §§ 501 et seq.;

          (b)   that Defendants be held to have willfully infringed
                upon Plaintiff’s copyrights in violation of the
                Copyright Act of 1976, 17 U.S.C. §§ 501 et seq.;

          (c)   that an accounting be had and judgment be rendered
                against Defendants for the profits, gains, and
                advantages derived from its wrongful actions, with
                such amounts to be increased and trebled as provided
                by law because of the willful and deliberate nature of
                Defendants’ actions;

          (d)   compensatory damages and full restitution of all funds
                acquired from Defendants’ unfair business practices,
                including disgorgement of profits;

          (e)   actual damages suffered by Plaintiff;

          (f)   and/or statutory damages upon Plaintiff’s election;

          (g)   costs of suit herein;

          (h)   costs of investigation;

          (i)   both pre- and post-judgment interest on any amounts
                awarded;

          (j)   payment of reasonable attorneys’ fees; and

          (k)   such other and further relief as the Court may deem
                just and proper.




                                  27
                       DEMAND FOR A JURY TRIAL


     As to all causes of action, where applicable, Plaintiff demands a

jury trial.

Dated: New York, New York
       January 19, 2021


                                LEBOWITZ LAW OFFICE, LLC


                                By:________________________
                                   Marc A. Lebowitz
                                   Keith M. Getz
                                   330 West 38th Street #1002
                                   New York, New York 10018
                                   (212) 682-6818
                                   Attorneys for Ralf Hartmann




                                  28
